Citation Nr: 0511638	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-32 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty from July 1962 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for bilateral hearing loss.

The veteran testified at a hearing before the Board at the 
Atlanta RO in January 2005.  A transcript of the testimony 
has been associated with the claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reason for remand:  Examination with opinion needed.  The 
veteran seeks entitlement to service connection for bilateral 
hearing loss.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

In this case, the veteran's entrance examination for active 
duty in July 1962, i.e., Standard Form (SF) 88, shows two 
sets of audiometric results.  Concerning these results, the 
Board notes that prior to November 1, 1967, audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  These findings are reported on 
the left of each column.  On November 1, 1967, the ASA 
standards were changed by the International Standards 
Organization (ISO) and the American National Standards 
Institute (ANSI).  In order to facilitate data comparison, 
the ASA standards have been converted to ANSI standards and 
are represented by the figures in parentheses.  The 1962 
results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40 (55)
40 (50)
40 (50)
/
40 (45)
LEFT
40 (55)
40 (50)
40 (50)
/
40 (45)

The second set of audiometric results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
25 (35)
20 (30)
30 (35)
LEFT
10 (25)
15 (25)
15 (35)
15 (25)
25 (30)

The examiner did not offer an explanation regarding the two 
sets of audiometric results, but did make a notation on the 
back of the SF 88 that the veteran suffered from a hearing 
defect.
On the veteran's April 1965 reenlistment SF 88, the examiner 
noted that the veteran's ears were normal.  As noted above, 
the audiometric results have been converted to ISO units and 
are indicated in parenthesis below.




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
10 (20)
10 (20)
/
15 (20)
LEFT
0 (15)
10 (20)
10 (20)
/
15 (20)

A clinical record dated November 1965 indicated that the 
veteran suffered from otitis externa.  Also dated in November 
1965, a progress note indicated that the veteran had an 
earache, external otitis media and squamous plaque on the 
drum of the right ear.

In May 1966, the veteran complained of loss of hearing in 
both ears.  The examiner diagnosed him with external otitis 
of the left ear and subsequently both ears were flushed.

On the veteran's separation examination in May 1968, the 
examiner noted on the SF 88 that the veteran's ears were 
normal.  No audiometric examination was conducted.  On the 
veteran's May 1968 separation SF 89, the veteran indicated 
that he suffered from hearing loss.  The examiner did not 
make any notations at the conclusion of the SF 89.

The first demonstrated hearing loss following discharge from 
service in 1968 was a private audiological evaluation in June 
2002 by T.E.C.  There is no evidence associated with the 
claims folder that substantiates the veteran's claim that he 
has suffered from bilateral hearing loss between 1968 and 
2002.  However, given the findings of hearing loss at 
entrance to active duty, the normal findings in 1965, the 
treatment for otitis externa in service with complaints of 
hearing loss, and no audiometric testing but complaints of 
hearing loss at separation, the Board concludes that an 
examination to determine the nature and etiology of the 
veteran's present bilateral hearing loss is necessary to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4).
Accordingly, this matter is remanded to the Appeals 
Management Center in Washington, D.C. for the following:

1.  Schedule the veteran for a VA 
audiological examination.  The claims 
folder, to include all evidence added to 
the record and a copy of this REMAND 
should be made available to the examiner 
in conjunction with the examination.  The 
examiner should review the service 
medical records including the findings of 
hearing loss at entrance to active duty, 
the normal findings in 1965, the 
treatment for otitis externa in service 
with complaints of hearing loss, and no 
audiometric testing but complaints of 
hearing loss at separation, and render an 
opinion about the likely etiology of the 
veteran's current hearing loss.  All 
opinions expressed should be supported by 
reference to pertinent evidence and 
should specifically address the following 
questions:

Is it at least as likely as not that a 
current bilateral hearing loss originated 
in service as opposed to some later time?  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation or a particular time of onset 
of a disease as it is to find against 
it.)  The examiner should comment 
specifically on the findings on 
audiometric testing in service, the 
treatment for external otitis media in 
service, and the complaints of hearing 
loss in service.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the claim should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for bilateral hearing loss 
that includes all additional applicable 
laws and regulations, and the reason for 
the decision.  The veteran must be given 
the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



